Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0099591 (Arakawa et al.).
Regarding claim 1, Figs. 1-12 show a feeding device (1) to transport a recording medium (S), the feeding device (1) comprising: 
a main body (Fig. 1) having a drive source (4); 
a tray (including 38 and 2C) that is rotatably attached to the main body (Fig. 1) and on which the recording medium (S) is to be loaded; 
a handling mechanism (including 31 and 42) provided on the tray (including 38 and 2C) and configured to handle the recording medium (S); 
an operation arm portion (including 35, 36 and 41) attached to the main body (Fig. 1) and configured to move in one direction (radially outward or inward) along (beside) a rotation axis (axis of 38B) of the tray (including 38 and 2C) by a driving force from the drive source (4); and 
an operation lever (42B) provided on the tray (including 38 and 2C) so as to face the operation arm portion (including 35, 36 and 41),
wherein the operation arm portion (including 35, 36 and 41) moves in the one direction so that the operation arm portion (including 35, 36 and 41) abuts on the operation lever (42B) and transmits the driving force to the operation lever (42B) so that the operation lever (42B) is pushed, and wherein the driving force received by the pushed operation lever (42B) is transmitted to the handling mechanism (including 31 and 42).  
Regarding claim 5, Figs. 1-12 show that the tray (including 28 and 2C) is a paper feed tray on which the recording medium (S) to be supplied to the main body (Fig. 1) is to be loaded.  

3.	Claim(s) 1-4, 9, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0070482 (Matsumoto) (hereinafter “Matsumoto”).
Regarding claim 1, Figs. 1-8C show a feeding device (ink jet printer) to transport a recording medium (P), the feeding device (ink jet printer) comprising: 
a main body (1) having a drive source (41); 
a tray (including 2) that is rotatably attached to the main body (1) and on which the recording medium (P) is to be loaded; 
a handling mechanism (including 23) provided on the tray (including 2) and configured to handle the recording medium (P); 
an operation arm portion (including 61, 22e, 24, 25, and 26) attached to the main body (1) and configured to move in one direction (element 26 moves left or right in Fig. 8A) along (beside) a rotation axis (axis of 2A in Fig. 3B) of the tray (including 2) by a driving force from the drive source (41); and 
an operation lever (27) provided on the tray (including 2) so as to face the operation arm portion (including 61, 22e, 24, 25 and 26),
wherein the operation arm portion (including 61, 22e, 24, 25, and 26) moves in the one direction so that the operation arm portion (including 61, 22e, 24, 25, and 26) abuts on the operation lever (27) and transmits the driving force to the operation lever (27) so that the operation lever (27) is pushed, and wherein the driving force received by the pushed operation lever (27) is transmitted to the handling mechanism (including 23).  
Regarding claim 2, as best understood, Figs. 1-8C show that the operation arm portion (including 61, 22e, 24, 25, and 26) and the operation lever (27) abut on each other at a position of the tray rotation axis (axis of 2A).  
Regarding claim 3, Figs. 1-8C show that the operation arm portion (including 61, 22e, 24, 25, and 26) is formed at one end of a cam follower (including 24) that is rotatable around an axis (22a) orthogonal to the tray rotation axis (axis of 2A) and the other end of the cam follower (including 24) which can abut on a cam (61) driven by the drive source (41).  
Regarding claim 4, Figs. 1-8C show that the cam (61) is driven by the- 22 -10208376US01 drive source (41) and rotates around an axis parallel to the tray rotation axis (axis of 2A).  
Regarding claim 9, Figs. 1-8C show a paper discharge tray (28) on which the recording medium discharged from the main body (1) is stacked.  
Regarding claim 16, Figs. 1-8C disclose a method for a feeding device (inkjet printer) to transport a recording medium (P), 
wherein the feeding device (inkjet printer) includes a main body (1) having a drive source (41), 
a tray (including 2) that is rotatably attached to the main body (1) and on which the recording medium (P) is to be loaded, 
a handling mechanism (including 23) provided on the tray (including 2), 
an operation arm portion (including 61, 22e, 24, 25, and 26) attached to the main body (1), and 
an operation lever (27) provided on the tray (including 2) so as to face the operation arm portion (including 61, 22e, 24, 25, and 26), the method comprising: 
handling the recording medium (P) using the handling mechanism (including 23) provided on the tray (including 2); 
driving the operation arm portion (including 61, 22e, 24, 25, and 26) using a driving force from the drive source (41) so that the operation arm portion (27) moves in one direction (element 26 moves left or right in Fig. 5A) along a rotation axis (axis 2A in Fig. 3B) of the tray (including 2);
pushing the operation lever (27) by moving the operation arm portion (including 61, 22e, 24, 25, and 26) in the one direction so that the operation arm portion (including 61, 22e, 24, 25, and 26) abuts on the operation lever (27) and transmits the- 24 -10208376US01 driving force to the operation lever (27); and 
transmitting the driving force received by the pushed operation lever (27) to the handling mechanism (including 23).  
Regarding claim 17, Figs. 1-8C show a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for a feeding device (ink jet printer) to transport a recording medium (P), wherein the feeding device (ink jet printer) includes a main body (1) having a drive source (41), 
a tray (including 2) that is rotatably attached to the main body (1) and on which the recording medium (P) is to be loaded, 
a handling mechanism (including 23) provided on the tray (including 2), 
an operation arm portion (including 61, 22e, 24, 25, and 26) attached to the main body (1), and 
an operation lever (27) provided on the tray (including 2) so as to face the operation arm portion (including 61, 22e, 24, 25, and 26), the method comprising: 
handling the recording medium (P) using the handling mechanism (including 23) provided on the tray (including 2); 
driving the operation arm portion (including 61, 22e, 24, 25, and 26) using a driving force from the drive source (41) so that the operation arm portion (element 26 moves left or right in Fig. 5A) moves in one direction along (beside) a rotation axis (axis of 2A in Fig. 3B) of the tray (including 2);
pushing the operation lever (27) by moving the operation arm portion (including 61, 22e, 24, 25, and 26) in the one direction so that the operation arm portion (including 61, 22e, 24, 25, and 26) abuts on the operation lever (27) and transmits the driving force to the operation lever (27); and 
transmitting the driving force received by the pushed operation lever (27) to the handling mechanism (including 23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim 1 above, and further in view of U.S. Patent No. 7,926,804 (Chinzei et al.) (hereinafter “Chinzei”).  With regard to claim 13, Matsumoto teaches all of the limitations of this claim, except for a fixing unit configured to fix an angle of the tray (including 2) with respect to the main body (1) around the tray rotation axis (axis of 2A) at a predetermined angle, as claimed.
Chinzei shows that it is well-known in the art to provide a feeding device (100) with a fixing unit (150) configured to fix an angle of a tray (140) with respect to a main body (including 102 and 104) around a tray rotation axis (axis of 140) at a predetermined angle.  Column 4, lines 42-50 explain that this arrangement allows the tray 140 to be opened to a specific angular position, while preventing tray 140 from jouncing or opening further when the feeding device (100) is moved. It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Matsumoto apparatus with a fixing unit, for the purpose of allowing the tray to be opened to a specific angular position, while preventing the tray from jouncing or opening further when the feeding device is moved, as taught by Chinzei.
Regarding claim 14, Figs. 1-8 of Chinzei show that the fixing unit (150) fixes the angle of the tray (140) at any of a plurality of angles.  
Regarding claim 15, Figs. 1-8 of Chinzei show that one of the plurality of angles is an angle for transporting a recording medium in a horizontal direction.
Allowable Subject Matter
5.	Claims 6-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653